DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Amendment
Examiner acknowledges the reply filed on 10/19/2020 in which claims 1, 5-7, 9 have been amended. Claims 13-17 have been added. Currently claims 1-17 are pending for examination in this application. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “dispensing mechanism” in claims, 1, 5 and 9, “at least one alignment feature” in claims 3, 6 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 5 and 9 recite “wherein a central portion of the tip defines a single central fluid outlet”. There is no support, literal or otherwise, for this newly added limitation in the originally filed disclosure. The examiner notes that applicant has not provided support in their remarks filed 10/19/2020. The figures do not show this newly added limitation. While figure 4 shows what appears to be one droplet from a side view being expelled from 50, the figure is a side view which does not show the fluid outlet/s and thus does not show “wherein a central portion of the tip defines a single central fluid outlet”. The examiner has not found literal support in the originally filed disclosure. 
Claims 2-4, 6-8 and 10-16 are rejected due to their dependency on claims 1, 5 and 9. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 is unclear as it indicates that “compressing the dispenser body comprises forcing the elongate body toward the tip to dispense multiple metered 
Claim 14 recites “the interface”. There is a lack of antecedent basis for this claimed limitation, thus making the claim unclear as to what interface applicant is referring to. 
Claim 17 recites “a liquid medicament” after previously reciting “the liquid medicament” making it unclear if these medicaments are the same or different. For purposes of examination, they have been interpreted as the same medicament. 
Claim 17 recites “a metered quantity” after reciting “a same metered quantity”. It is unclear if these quantities are the same or not. For purposes of examination, it has been interpreted as the same quantity.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-6, 9-12, 14, 16 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Power et al. (US 2003/0150445 A1) in view of Faughey et al. (US 6,164,498 A).
Regarding claim 1, Power discloses:

3providing an aerosolization device (figure 28) comprising a housing (housing of figure 28) having a mouthpiece (mouthpiece of 104, alternatively 50), a 4 vibratable member (40) within the housing and disposed to eject liquid droplets through the5 mouthpiece [0107], a reservoir (2) to hold the liquid medicament until aerosolized by the vibratable6 member [0105], and an opening in the housing (11) that is in fluid communication with the chamber (see figure 2);
7providing a dispenser (20) comprising an elongate dispenser body having a proximal 8end (top end of 20) and a tip (21) at a distal end, wherein a central portion of the tip defines a single central fluid outlet (at 21) through which a liquid medicament is dispensed [0125];
11inserting the tip into the opening in the housing (as shown in figure 5) to dispense a metered quantity of the liquid medicament [0125].
Powers does not explicitly disclose:12 wherein the9 dispenser comprises a dispensing mechanism that operates to dispense a metered quantity10 of the liquid medicament from the tip each time the dispenser body is compressed
compressing the dispenser body, thereby operating the dispensing mechanism and 13 causing a metered quantity of the liquid medicament to eject into the chamber each time the14 dispenser body is compressed.1  
However, Faughey teaches a dispenser (shown in figure 1) with one central outlet (figure 5) wherein the9 dispenser further comprises a dispensing mechanism (pump within 40; col. 1, lines 4-7) that operates to dispense a metered quantity10 of 
compressing the dispenser body, thereby operating the dispensing mechanism and 13 causing a metered quantity of the liquid medicament to eject into the chamber each time the14 dispenser body is compressed (see figure 5) (col. 3, lines 26-33).1
Therefore, it would have been obvious to modify Patton’s dispensing mechanism wherein the9 dispenser further comprises a dispensing mechanism that operates to dispense a metered quantity10 of the liquid medicament from the tip each time the dispenser body is compressed; compressing the dispenser body, thereby operating the dispensing mechanism and 13 causing a metered quantity of the liquid medicament to eject into the chamber each time the14 dispenser body is compressed as taught by Faughney, for the purpose of dispensing liquid medicament in a predetermined quantity that is adjustable (col. 2, lines 56-61) that doesn’t require the user to guess when that quantity is delivered. 

Regarding claim 2, Powers as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above. Faughney further discloses wherein compressing the dispenser body 2comprises forcing the elongate body toward the tip to dispense multiple metered quantities of the3 liquid medicament into the chamber (see figure 5) (col. 3, lines 26-33).

Regarding claim 3, Powers as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above. Powers further discloses 

Regarding claim 4, Powers as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above. Powers further discloses actuating the vibratable2 member (40) to eject the dispensed liquid medicament as an atomized spray [0107]-[0108].1  

Regarding claim 5, Power discloses:
An aerosolization system (figure 28) comprising a housing (housing of figure 28) having a mouthpiece (mouthpiece of 104, alternatively 50), a 4vibratable member (40) within the housing and disposed to be in fluid communication with the5 mouthpiece [0107], a fluid reservoir (2) that is positioned above and in fluid communication with the vibratable6 member [0105], and an opening (11) in the housing that is in fluid communication with a chamber (see figure 2);
7a dispenser (20) comprising an elongate dispenser body having a proximal 8end (top end of 20) and a tip (21) at a distal end, wherein a central portion of the tip defines a single central fluid outlet (at 21) through which a liquid medicament is dispensed [0125], wherein the dispenser is separate from the housing (see figure 5);
is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990); A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) and Powers teaches all the claimed structural limitations).
While Powers does not explicitly state that the interface at opening 11 stabilizes the dispenser in an upright orientation13 outside of the housing, the examiner notes that the interface at 11 appears to match the shape/size of the tip 21 such that it would stabilize the dispenser in an upright orientation outside of the housing (see figure 5). The description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (MPEP 2125.)   Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Powers wherein the interface stabilizes the dispenser in an upright orientation outside the housing since it is reasonably taught based off the drawings and further to provide an optimal angle of dispensing from the dispenser into the reservoir to avoid spillage. 

However, Faughey teaches a dispenser (shown in figure 1) with one central outlet (figure 5) wherein the9 dispenser further comprises a dispensing mechanism (pump within 40; col. 1, lines 4-7) that operates to dispense a metered quantity10 of the liquid medicament from the tip each time the dispenser body is compressed (col. 3, lines 26-33) (figure 5).
Therefore, it would have been obvious to modify Patton’s dispensing mechanism wherein the9 dispenser further comprises a dispensing mechanism that operates to dispense a metered quantity10 of the liquid medicament from the tip each time the dispenser body is compressed as taught by Faughney, for the purpose of dispensing liquid medicament in a predetermined quantity that is adjustable (col. 2, lines 56-61) that doesn’t require the user to guess when that quantity is delivered.

Regarding claim 6, Powers as modified discloses the claimed invention substantially as claimed as set forth for claim 5 above. Powers further discloses wherein the tip includes at least one alignment2 feature (interpreted under 112f to be a circular step around the tip, a plurality of tabs protruding from the tip, and the like; see figure 5 wherein two tabs extend from central portion 21), and wherein the alignment feature assists to keep the dispenser generally perpendicular3 to a top surface of the housing while dispensing the liquid medicament (the tabs as shown in figure 5 are perpendicular to 21 and thus would align 20 generally perpendicular).1  

Regarding claim 9, Power discloses:
A method for supplying a metered amount of a liquid medicament to an 2 aerosolizing device [0002] [0050], the method comprising:
3providing an aerosolization device (figure 28) comprising a housing (housing of figure 28) having a mouthpiece (mouthpiece of 104, alternatively 50), a 4 vibratable member (40) within the housing and disposed to eject liquid droplets through the5 mouthpiece [0107], a reservoir (2) to hold the liquid medicament until aerosolized by the vibratable6 member [0105], wherein the housing includes a top surface (top of figure 28) of the housing and an opening (11) in the top surface of the housing, and wherein the opening (11) is in fluid communication with the chamber (see figure 2);
7providing a dispenser (20) comprising an elongate dispenser body having a proximal 8end (top end of 20) and a tip (21) at a distal end, wherein a central portion of the tip defines a single central fluid outlet (at 21) through which a liquid medicament is dispensed [0125];
11inserting the tip into the opening in the housing (as shown in figure 5), such that the dispenser body is generally perpendicular to the top surface of the housing (figure 5) and is seated within the opening such that to dispense a metered quantity of the liquid medicament [0125].
Powers does not explicitly disclose:12 wherein the9 dispenser further comprises a dispensing mechanism that operates to dispense a metered quantity10 of the liquid medicament from the tip each time the dispenser body is compressed, a dispenser self-standing outside of a housing.

While Powers does not explicitly state that the interface at opening 11 stabilizes the dispenser in an upright orientation13 outside of the housing, the examiner notes that the interface at 11 appears to match the shape/size of the tip 21 such that it would stabilize the dispenser in an upright orientation outside of the housing (see figure 5) and thus be self-standing outside of the housing. The description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (MPEP 2125.)   Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Powers wherein the interface stabilizes the dispenser in an upright orientation outside the housing such that the dispenser is self-standing outside of the housing since it is reasonably taught based off the drawings and further to provide an optimal angle of dispensing from the dispenser into the reservoir to avoid spillage. 

Faughey teaches a dispenser (shown in figure 1) with one central outlet (figure 5) wherein the9 dispenser further comprises a dispensing mechanism (pump within 40; col. 1, lines 4-7) that operates to dispense a metered quantity10 of the liquid medicament from the tip each time the dispenser body is compressed (col. 3, lines 26-33)
compressing the dispenser body, thereby operating the dispensing mechanism and 13 causing a metered quantity of the liquid medicament to eject into 
Therefore, it would have been obvious to modify Patton’s dispensing mechanism wherein the9 dispenser further comprises a dispensing mechanism that operates to dispense a metered quantity10 of the liquid medicament from the tip each time the dispenser body is compressed, a dispenser self-standing outside of a housing; compressing the dispenser body, thereby operating the dispensing mechanism and 13 causing a metered quantity of the liquid medicament to eject into the chamber each time the14 dispenser body is compressed as taught by Faughney, for the purpose of dispensing liquid medicament in a predetermined quantity that is adjustable (col. 2, lines 56-61) that doesn’t require the user to guess when that quantity is delivered. 

Regarding claim 10, Powers as modified discloses the claimed invention substantially as claimed as set forth for claim 9 above. Faughney further discloses further comprising repeatedly forcing the elongate body toward the tip to dispense multiple metered quantities of the3 liquid medicament into the chamber (see figure 5) (col. 3, lines 26-33).

Regarding claim 11, Powers as modified discloses the claimed invention substantially as claimed as set forth for claim 9 above. Powers further discloses wherein the tip includes at least one alignment2 feature (interpreted under 112f to be a circular step around the tip, a plurality of tabs protruding from the tip, and the like; see figure 5 wherein two tabs extend from central portion 21), and wherein 

Regarding claim 12, Powers as modified discloses the claimed invention substantially as claimed as set forth for claim 9 above. Powers further discloses actuating the vibratable2 member (40) to eject the dispensed liquid medicament as an atomized spray [0107]-[0108].1  

Regarding claim 14, While Powers does not explicitly state that the interface at opening 11 stabilizes the dispenser in a vertical orientation13 outside of the housing, the examiner notes that the interface at 11 appears to match the shape/size of the tip 21 such that it would stabilize the dispenser in an upright orientation outside of the housing (see figure 5) and thus be self-standing outside of the housing. The description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (MPEP 2125.)   Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Powers wherein the interface stabilizes the dispenser in an upright orientation outside the housing such that the dispenser is self-standing outside of the housing since it is reasonably taught based off the drawings and further to provide an optimal angle of dispensing from the dispenser into the reservoir to avoid spillage. 

claim 16, While Powers does not explicitly state that the interface at opening 11 stabilizes the dispenser in a vertical orientation13 outside of the housing, the examiner notes that the interface at 11 appears to match the shape/size of the tip 21 such that it would stabilize the dispenser in an upright orientation outside of the housing (see figure 5) and thus be self-standing outside of the housing. The description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (MPEP 2125.)   Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Powers wherein the interface stabilizes the dispenser in an upright orientation outside the housing such that the dispenser is self-standing outside of the housing since it is reasonably taught based off the drawings and further to provide an optimal angle of dispensing from the dispenser into the reservoir to avoid spillage. 

Regarding claim 17, Power discloses:
A method for supplying a metered amount of a liquid medicament to an 2 aerosolizing device [0002] [0050], the method comprising:
3providing an aerosolization device (figure 28) comprising a housing (housing of figure 28) having a mouthpiece (mouthpiece of 104, alternatively 50), a 4 vibratable member (40) within the housing and disposed to eject liquid droplets through the5 mouthpiece [0107], a reservoir (2) to hold the liquid medicament until aerosolized by the vibratable6 member [0105], and an opening in the housing (11) that is in fluid communication with a chamber (see figure 2);

11inserting the tip into the opening in the housing (as shown in figure 5) to dispense a quantity of the liquid medicament [0125].
Powers does not explicitly disclose:12 wherein the9 dispenser comprises a dispensing mechanism that operates to dispense a same metered quantity10 of the liquid medicament from the tip each time the dispenser body is compressed;
compressing the dispenser body, thereby operating the dispensing mechanism and13 causing a metered quantity of the liquid medicament to eject into the chamber each time the14 dispenser body is compressed.1  
However, Faughey teaches a dispenser (shown in figure 1) with one central outlet (figure 5) wherein the9 dispenser further comprises a dispensing mechanism (pump within 40; col. 1, lines 4-7) that operates to dispense a same metered quantity10 of the liquid medicament from the tip each time the dispenser body is compressed (col. 3, lines 26-33)
compressing the dispenser body, thereby operating the dispensing mechanism and13 causing a metered quantity of the liquid medicament to eject into the chamber each time the14 dispenser body is compressed (see figure 5) (col. 3, lines 26-33).1
Therefore, it would have been obvious to modify Patton’s dispensing mechanism wherein the9 dispenser further comprises a dispensing mechanism that operates to dispense a metered quantity10 of the liquid medicament from the tip each time the dispenser body is compressed; compressing the dispenser body, thereby . 

Claims 7-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Power et al. (US 2003/0150445 A1) in view of Faughey et al. (US 6,164,498 A) in further view of Turner (US 2,463,922 A).
Regarding claims 7 and 8, Powers as modified discloses the claimed invention substantially as claimed as set forth for claim 5 above. Powers does not explicitly disclose wherein the alignment feature comprises a circular2 step around the tip; wherein the alignment feature comprises a 2plurality of tabs protruding from the tip.1  
	However, Turner teaches 	wherein the alignment feature comprises a circular2 step (52) around the tip; wherein the alignment feature comprises a 2 plurality of tabs (54) protruding from the tip (see figures 1-5).1  
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Powers to include the alignment feature comprises a circular2 step around the tip; wherein the alignment feature comprises a 2plurality of tabs protruding from the tip as taught by Turner for the benefit of ensuring proper engagement between the dispenser and the opening in order to dispense the liquid in the dispenser.

Claims 13, 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Power et al. (US 2003/0150445 A1) in view of Faughey et al. (US 6,164,498 A) in further view of Rand et al. (US 6,748,946 B1).
	Regarding claim 13, Powers discloses removing a cover away from the opening in the house (12 and 13; see figure 5) but does not explicitly state sliding the cover away from the opening. 
	However, Rand teaches a cover (550) sliding away from an opening in an aerosolization device (in order to expose 590; figures 9a 9b).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Patton/Ritsche's method to include sliding a cover away from the opening in the aerosolization device for the purpose of preventing the ingress of dirt and contamination (col. 7, lines 25-27) while allowing for simple opening.

	Regarding claim 15, Powers discloses removing a cover away from the opening in the house (12 and 13; see figure 5) but does not explicitly state sliding the cover away from the opening. 
	However, Rand teaches a cover (550) sliding away from an opening in an aerosolization device (in order to expose 590; figures 9a 9b).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Patton/Ritsche's method to include sliding a cover away from the opening in the aerosolization device for the purpose of preventing the ingress of dirt and contamination (col. 7, lines 25-27) while allowing for simple opening.
Response to Arguments
Applicant’s arguments with respect to the claims have been fully considered but they are not persuasive. Applicant’s representative asserts that the claims are not obvious over the cited references. It is the examiner’s position that given a careful reading, the claims do not distinguish over the prior art of record.
Applicant’s arguments with respect to the prior art reference of Turner have been considered but are moot because the new ground of rejection does not rely on Turner for any teaching or matter specifically challenged in the argument.
In light of the remarks and standing rejection above, the examiner asserts the prior art of record teaches all the elements as claimed and these elements satisfy all structural, functional, operational, and spatial limitations currently in the claims. Therefore, the standing rejections are proper and maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA MURPHY/Primary Examiner, Art Unit 3785